            Case 1:20-cv-03563-TNM Document 1 Filed 12/08/20 Page 1 of 10




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


    UNITED STATES OF AMERICA,                            Case No.: 1:20-cv-03563
    United States Department of Justice
    Consumer Protection Branch
    450 5th St. NW, Suite 6400,                          COMPLAINT FOR CIVIL PENALTIES,
    Washington, DC 20001,                                PERMANENT INJUNCTION, AND
                                                         OTHER EQUITABLE RELIEF
                        Plaintiff,
              v.
    APPFOLIO, INC.,
    a Delaware corporation,
    50 Castilian Dr.,
    Goleta, CA 93117,
                        Defendant.

       Plaintiff, the United States of America, acting upon notification and authorization to the

Attorney General by the Federal Trade Commission (“FTC” or “Commission”), for its

Complaint, alleges:

       1.          Plaintiff brings this action under Sections 5(a), 13(b), and 16(a)(1) of the Federal

Trade Commission Act (“FTC Act”), 15 U.S.C. §§ 45(a), 53(b), and 56(a)(1); and Section 621(a)

of the Fair Credit Reporting Act (“FCRA”), 15 U.S.C. § 1681s(a), to obtain monetary civil

penalties and injunctive or other relief from Defendant AppFolio, Inc., for engaging in violations

of the FTC Act, 15 U.S.C. § 45(a), and the FCRA, 15 U.S.C. §§ 1681-1681x.

                                     JURISDICTION AND VENUE

       2.          This Court has subject matter jurisdiction over this matter under 28 U.S.C.

§§ 1331, 1337(a), 1345, and 1355, and under 15 U.S.C. §§ 45(a), 53(b), 56(a), and 1681s.

       3.          Venue is proper in this district under 28 U.S.C. §§ 1391(b)-(c) and 1395(a), and

15 U.S.C. § 53(b).




                                                     1
            Case 1:20-cv-03563-TNM Document 1 Filed 12/08/20 Page 2 of 10




                                          DEFENDANT

       4.       Defendant AppFolio, Inc. (“AppFolio” or “Defendant”), is a Delaware

corporation with its principal place of business in Goleta, California. Defendant transacts or has

transacted business in this district and throughout the United States. At all times material to this

Complaint, acting alone or in concert with others, Defendant has furnished background screening

reports about consumers throughout the United States.

                 VIOLATIONS OF THE FAIR CREDIT REPORTING ACT

       5.       The FCRA was enacted in 1970, became effective on April 25, 1971, and has

been in force since that date. The Fair and Accurate Credit Transactions Act amended the FCRA

in December 2003, and the Dodd-Frank Act amended the FCRA in July 2010.

       6.       Section 621 of the FCRA, 15 U.S.C. § 1681s, authorizes the Commission to use

all of its functions and powers under the FTC Act to enforce compliance with the FCRA by all

persons subject thereto except to the extent that enforcement specifically is committed to some

other governmental agency, irrespective of whether the person is engaged in commerce or meets

any other jurisdictional tests set forth by the FTC Act.

       7.       Defendant, through its provision of tenant background screening services, is and

has been a “Consumer Reporting Agency,” as defined in Section 603(f) of the FCRA, 15 U.S.C.

§ 1681a(f). That section defines a Consumer Reporting Agency as:

       [A]ny person which, for monetary fees, dues, or on a cooperative nonprofit basis,
       regularly engages in whole or in part in the practice of assembling or evaluating
       consumer credit information or other information on consumers for the purpose of
       furnishing [C]onsumer [R]eports to third parties, and which uses any means or
       facility of interstate commerce for the purpose of preparing or furnishing
       [C]onsumer [R]eports.

Defendant regularly sells in interstate commerce information on consumers that it assembles for

the purpose of furnishing Consumer Reports to third parties, as described further below.

                                                 2
            Case 1:20-cv-03563-TNM Document 1 Filed 12/08/20 Page 3 of 10




       8.       The FCRA imposes several obligations on Consumer Reporting Agencies,

including obligations to: (1) exclude certain obsolete information from Consumer Reports, 15

U.S.C. § 1681c, and (2) follow reasonable procedures to assure the maximum possible accuracy

of Consumer Reports, § 1681e(b). These obligations are described in more detail below.

                Defendant’s Tenant Screening Reports Are Consumer Reports
                         Subject to the Requirements of the FCRA

       9.       Defendant furnishes background screening reports about consumers to thousands

of client property management companies to, among other things, assist the clients in selecting

tenants (“Tenant Screening Reports”).

       10.      Defendant obtains the information for its Tenant Screening Reports from other

Consumer Reporting Agencies and is a “Reseller” under Section 603(u) of the FCRA, 15 U.S.C.

§ 1681a(u). That section defines a Reseller as a Consumer Reporting Agency that:

       (1)     assembles and merges information contained in the database of another
       [C]onsumer [R]eporting [A]gency or multiple [C]onsumer [R]eporting [A]gencies
       concerning any consumer for purposes of furnishing such information to any third
       party, to the extent of such activities; and
       (2)     does not maintain a database of the assembled or merged information from
       which new [C]onsumer [R]eports are produced.

       11.      Defendant’s Tenant Screening Reports may include public record information,

including criminal records and records related to residential eviction proceedings (“Eviction

Records”), of individuals. In addition, the Tenant Screening Reports may include rental payment

history and credit information from Experian Data Corporation’s RentBureau Division and

Experian Information Solutions, Inc., respectively.

       12.      The Tenant Screening Reports that Defendant furnishes to its clients are

“Consumer Reports” as defined in Section 603(d) of the FCRA, 15 U.S.C. § 1681a(d). That

section defines a “Consumer Report” as:



                                                 3
         Case 1:20-cv-03563-TNM Document 1 Filed 12/08/20 Page 4 of 10




       [A]ny written, oral, or other communication of any information by a [C]onsumer
       [R]eporting [A]gency bearing on a consumer’s credit worthiness, credit standing,
       credit capacity, character, general reputation, personal characteristics, or mode of
       living which is used or expected to be used or collected in whole or in part for the
       purpose of serving as a factor in establishing the consumer’s eligibility for
       (A) credit or insurance to be used primarily for personal, family, or household
       purposes; (B) employment purposes; or (C) any other purpose authorized under
       section 604.

Defendant’s Tenant Screening Reports are communicated directly to third parties; bear on,

among other things, consumers’ credit worthiness, general reputation, and personal

characteristics; and are used as a factor in determining the consumer’s eligibility for purposes

specified in Section 604 of the FCRA, 15 U.S.C. § 1681b, which include a business transaction

initiated by consumers, § 1681b(a)(3)(F).

             Defendant’s Reporting of Obsolete Eviction and Criminal Records

       13.     Section 605(a) of the FCRA, 15 U.S.C. § 1681c(a), generally prohibits Consumer

Reporting Agencies from making any Consumer Report that includes Eviction Records and non-

conviction criminal records that are more than seven years old.

       14.     Until at least June 2019, in multiple instances, Defendant reported Eviction

Records and non-conviction criminal records that were more than seven years old.

                   Defendant’s Failure to Follow Reasonable Procedures to
                           Assure Maximum Possible Accuracy

       15.     Section 607(b) of the FCRA, 15 U.S.C. § 1681e(b), requires that “[w]henever a

[C]onsumer [R]eporting [A]gency prepares a [C]onsumer [R]eport it shall follow reasonable

procedures to assure maximum possible accuracy of the information concerning the individual

about whom the report relates.”

       16.     Until at least April 2019, Defendant failed to follow reasonable procedures to

assure maximum possible accuracy of the criminal record and Eviction Record information in its

Tenant Screening Reports.

                                                 4
         Case 1:20-cv-03563-TNM Document 1 Filed 12/08/20 Page 5 of 10




       17.     Defendant obtained criminal records and Eviction Records for inclusion in Tenant

Screening Reports from a third party vendor, CoreLogic National Background Data, LLC or

CoreLogicScreening Services, LLC (“CoreLogic”).

       18.     Defendant implemented insufficient procedures to assess the accuracy of the

information it obtained from CoreLogic before including the information in Tenant Screening

Reports. Rather, Defendant generally relied on CoreLogic’s procedures for matching the

information from a consumer’s housing application to criminal record and Eviction Record

information in public records, retrieving those criminal records and Eviction Records from

public records, and accurately returning those records to Defendant.

       19.     However, Defendant had limited knowledge of the procedures CoreLogic used to

match, retrieve, and return criminal records and Eviction Records to Defendant. Further, for

criminal records, Defendant’s contract with CoreLogic stated:

       [Defendant] acknowledges and agrees that . . . due to the organization of criminal
       records and/or the nature of the query, there will be instances where identifying
       information appears to match the applicant on which Screening Results are sought,
       which information may not pertain to the End User’s applicant, and that
       [Defendant] will use commercially reasonable efforts, or cause its End-Users to use
       commercially reasonable efforts, to independently verify the information in the
       Screening Results to ensure that it pertains to the applicant before any adverse
       action is taken against the applicant.

       20.     Additionally, CoreLogic’s contract with Defendant disclaimed any guarantee as to

the accuracy of the data it provided. For example, one contract provision stated, “[Defendant]

acknowledges that [CoreLogic] cannot guarantee the accuracy and/or completeness of the

consumer information furnished.”

       21.     Another provision stated:

       THE SERVICES ARE PROVIDED ‘AS IS’ WITHOUT WARRANTY OF ANY
       KIND, EITHER EXPRESS OR IMPLIED, INCLUDING WITHOUT
       LIMITATION ANY WARRANTIES OF ACCURACY, TIMELINESS,

                                                5
         Case 1:20-cv-03563-TNM Document 1 Filed 12/08/20 Page 6 of 10




        COMPLETENESS, MERCHANTIBILITY, NON-INFRINGEMENT, FITNESS
        FOR A PARTICULAR PURPOSE (EVEN IF THAT PURPOSE IS KNOWN TO
        [CORELOGIC]), OR ARISING FROM COURSE OF DEALING, USAGE OR
        TRADE PRACTICE.

        22.      Defendant’s practices did not satisfy the statutory requirement to follow

reasonable procedures to assure maximum possible accuracy. Defendant’s failures included the

following:

              a. Failing to follow reasonable procedures to assess whether the identifiers in

                 criminal records and Eviction Records reasonably matched the applicant’s before

                 including the records in Tenant Screening Reports;

              b. Failing to follow reasonable procedures to assess whether there were internal

                 inconsistencies in the identifiers or results that clearly included information on

                 multiple individuals before including criminal records and Eviction Records in

                 Tenant Screening Reports;

              c. Failing to follow reasonable procedures to assure that the eviction and criminal

                 record information contained in Consumer Reports it furnished accurately

                 reflected the disposition, offense name, and offense type; and

              d. Failing to follow reasonable procedures to prevent the inclusion of multiple

                 entries for the same criminal or eviction action in the same report.

                                  Results of Defendant’s Failures

        23.      As a result of Defendant’s failure to follow reasonable procedures to assure

maximum possible accuracy, in many instances, Defendant provided Tenant Screening Reports

with:




                                                   6
         Case 1:20-cv-03563-TNM Document 1 Filed 12/08/20 Page 7 of 10




             a. Records for individuals with a different name from the applicant (including names

                that are not common nicknames or slight misspellings of the applicant’s name)

                until at least December 2018;

             b. Records for individuals with a different date of birth or other identifier from the

                applicant;

             c. Records for multiple individuals with different identifiers, such as names and

                dates of birth;

             d. Records with a missing or inaccurate disposition;

             e. Records with a missing or inaccurate offense name, type, or date; and

             f. Multiple entries for the same criminal or eviction action.

       24.      Defendant received consumer disputes about this reporting of inaccurate

information. Nonetheless, Defendant did not make changes to its practices and procedures that

addressed these failures.

       25.      In multiple instances, Defendant’s failure to follow reasonable procedures to

assure maximum possible accuracy of Consumer Reports may have led to the denial of housing

or other opportunities.

                       Count I – Violations of Section 605(a) of the FCRA

       26.       As described in Paragraphs 13 through 14, and in multiple instances, Defendant

has provided Consumer Reports that included Eviction Records and non-conviction criminal

records that are more than seven years old.

       27.      By and through the acts and practices described in Paragraph 26, Defendant has

violated Section 605(a) of the FCRA, 15 U.S.C. § 1681c(a).




                                                  7
         Case 1:20-cv-03563-TNM Document 1 Filed 12/08/20 Page 8 of 10




       28.     Pursuant to Section 621(a)(1) of the FCRA, 15 U.S.C. § 1681s(a)(1), the acts and

practices alleged in Paragraph 26 also constitute unfair or deceptive acts or practices in violation

of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                      Count II – Violations of Section 607(b) of the FCRA

       29.     As described in Paragraphs 15 through 25, and in multiple instances, Defendant

has failed to follow reasonable procedures to assure maximum possible accuracy of Consumer

Report information.

       30.     By and through the acts and practices described in Paragraph 29, Defendant has

violated Section 607(b) of the FCRA, 15 U.S.C. § 1681e(b).

       31.     Pursuant to Section 621(a)(1) of the FCRA, 15 U.S.C. § 1681s(a)(1), the acts and

practices alleged in Paragraph 29 also constitute unfair or deceptive acts or practices in violation

of Section 5(a) of the FTC Act, 15 U.S.C. § 45(a).

                       THIS COURT’S POWER TO GRANT RELIEF

       32.     Section 621(a)(2)(A) of the FCRA, 15 U.S.C. § 1681s(a)(2)(A), authorizes the

Court to award monetary civil penalties in the event of a knowing violation of the FCRA, which

constitutes a pattern or practice of violations. Defendant’s violations of the FCRA, as alleged in

this Complaint, have been knowing and have constituted a pattern or practice of violations. As

specified by the Federal Civil Penalty Inflation Adjustment Act of 1990, 28 U.S.C. § 2461(a), as

amended, the Court is authorized to award a penalty of not more than $4,063 per violation for

penalties assessed after January 14, 2020.

       33.     Each instance in which Defendant has failed to comply with the FCRA constitutes

a separate violation of the FCRA for the purpose of assessing monetary civil penalties under




                                                 8
         Case 1:20-cv-03563-TNM Document 1 Filed 12/08/20 Page 9 of 10




Section 621 of the FCRA, 15 U.S.C. § 1681s. Plaintiff seeks monetary civil penalties for every

separate violation of the FCRA.

        34.      Under Section 621(a) of the FCRA, 15 U.S.C. § 1681s(a), and Section 13(b) of

the FTC Act, 15 U.S.C. § 53(b), this Court is authorized to issue a permanent injunction

prohibiting Defendant from violating the FTC Act and the FCRA.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff requests that this Court, pursuant to 15 U.S.C. §§ 45(a), 53(b)

and 1681s, and pursuant to the Court’s own equitable powers:

   A.         Enter judgment against Defendant and in favor of Plaintiff for each law violation

              alleged in this Complaint;

   B.         Enter a permanent injunction against Defendant to prevent further violations of the

              FCRA and the FTC Act, as alleged herein;

   C.         Award Plaintiff monetary civil penalties from Defendant for each violation of the

              FCRA as alleged in this Complaint;

   D.         Order Defendants to pay the costs of this action; and

   E.         Award Plaintiff such additional relief as the Court may deem just and proper.




                                                   9
       Case 1:20-cv-03563-TNM Document 1 Filed 12/08/20 Page 10 of 10




DATED: December 8, 2020

FOR THE UNITED STATES:
JEFFREY BOSSERT CLARK                        Of Counsel
Acting Assistant Attorney General
Civil Division                               TIFFANY GEORGE (N.Y. Bar No.
                                             4023248)
DANIEL J. FEITH                              WHITNEY MOORE (D.C. Bar No. 496842)
Deputy Assistant Attorney General            JARAD BROWN (CA Bar No. 294516)
                                             Attorneys
GUSTAV W. EYLER (D.C. Bar No. 997162)        Federal Trade Commission
Director                                     Division of Privacy and Identity Protection
Consumer Protection Branch                   Federal Trade Commission
LISA K. HSIAO (D.C. Bar No. 444890)          600 Pennsylvania Ave, NW
Assistant Director                           Washington, DC 20580
                                             Mail Stop CC-8232
                                             (202) 326-3040 (George)
/s/ Zachary A. Dietert                       (202) 326-3392 (Fax)
ZACHARY A. DIETERT (D.C. Bar No.
1003784)
Trial Attorney
Consumer Protection Branch
U.S. Department of Justice
450 5th Street, NW, Ste. 6400-South
Washington, DC 20530
Telephone: (202) 616-9027
Fax: (202) 514-8742
Email: Zachary.A.Dietert@usdoj.gov




                                        10
